Peck, P. J. (dissenting).
I am unable to concur in the conclusion of the court that this matter may be satisfactorily determined on the basis of the papers before us without a trial of the issue of fact.
The commissioner of purchase of the City of New York had a duty to make a thorough investigation of the qualifications of the person he would appoint as director of purchase to make certain that the appointee possessed the experience specified by the charter as a prerequisite to appointment. It was a complementary responsibility of any candidate for such appointment to submit a statement of qualifications which was accurate and truthful in the facts stated.
It is clear upon the record before Special Term and before this court that the statement of qualifications filed by the person appointed as director of purchase was highly inaccurate in many particulars. He grossly overstated his periods of employment with the named employers. It is doubtful that his experience with those companies met the qualitative requirements of the charter any more than the quantitative requirements.
As the opinion of the court observes, the commissioner’s initial investigation prior to the appointment of the director was perfunctorily performed. Indeed it could hardly be termed an investigation at all. The commissioner was satisfied to accept without question a statement of qualifications which turned out to be wholly unreliable.
We are now told that a subsequently made record reveals that the appointee happened to have the required qualifications after all. The record is still equivocal in particulars and not beyond question overall.
It may be that the appointee does possess the required qualifications. But upon this record neither the commissioner nor his appointee is entitled to have the revised representations of qualifications accepted at face value. I would not be satisfied to have this matter concluded except by a trial of the issue of fact.
The order appealed from should be reversed and the motion granted to the extent of directing a trial of the issue of fact.
Botein, Babin and Várente, JJ., concur with Frank, J.; Peck, P. J., dissents and votes to reverse, in opinion.
Order affirmed, with $20 costs and disbursements to the respondents.